DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are: Branecky (US 2014/0277816), Foreman et al. (US 5,568,348), Park et al. (US 2011/0276289), McRory (US 2015/0124100), Masumoto (US 8,648,264), Ott (US 2012/0181281), Branecky et al. (US 2018/0080683), Stipe (US 4737,615), and Buescher et al. (US 2013/0200168).
This art, alone or in combination does not disclose the detachable control module and circuit, as claimed, that functions in the prescribed manner of controlling the lower of two electric heating elements in an electric water heater.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/JOHN E BARGERO/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762